Name: 2000/496/EC: Commission Decision of 18 July 2000 amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(2000) 1997) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  Europe;  health
 Date Published: 2000-08-08

 Avis juridique important|32000D04962000/496/EC: Commission Decision of 18 July 2000 amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(2000) 1997) (Text with EEA relevance) Official Journal L 200 , 08/08/2000 P. 0039 - 0040Commission Decisionof 18 July 2000amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat(notified under document number C(2000) 1997)(Text with EEA relevance)(2000/496/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Council Decision 98/603/EC(2), and in particular Article 2(1) thereof,Whereas:(1) Provisional lists of establishments producing rabbit meat and farmed game meat have been drawn up by Commission Decision 97/467/EC(3), as last amended by Decision 2000/329/EC(4).(2) Slovenia has sent a list of establishments producing rabbit meat and farmed game meat and for which the responsible authorities certify that the establishment is in accordance with Community rules.(3) A provisional list of establishments producing rabbit meat and farmed game meat can thus be drawn up for Slovenia.(4) Decision 97/467/EC should be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex of Decision 97/467/EC.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 199, 26.7.1997, p. 57.(4) OJ L 114, 13.5.2000, p. 35.ANNEX"PaÃ ­s: ESLOVENIA/Land: SLOVENIEN/Land: SLOWENIEN/Ã §Ã Ã Ã ±: Ã £Ã Ã Ã Ã Ã ÃÃ /Country: SLOVENIA/Pays: SLOVÃ NIE/Paese: SLOVENIA/Land: SLOVENIÃ /PaÃ ­s: ESLOVÃ NIA/Maa: SLOVENIA/Land: SLOVENIEN>TABLE>"